Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 objected to because of the following informalities:  
Claim 8 Line 1 recites “bar to freely spins”, it is suggested that Applicant remove “to”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomaszewski (US 9126075).
Regarding Claim 1, Tomaszewski teaches a collapsible mobility bar 12 comprising:                  a first inner bar 24 comprising:                                   a first internal end comprising a first inner bar connector 14, and a first distal end (Refer to annotated Fig. 3B below); 
    PNG
    media_image1.png
    577
    550
    media_image1.png
    Greyscale
                   a first extendable bar 18,20 configured to fit within the first inner bar 24, wherein the first extendable bar extends from the first distal end when the collapsible mobility bar is assembled (Refer to Col 2 Lines 18-24:” A handle tube 18 has a guide tube 20 which includes, on the exterior an L-shaped tracking groove 22. The guide tube 20 attaches to the inner end of the handle tube 18 and is adapted to telescope into an intermediate tube 24 which has, at the inner end, the female threaded end cap 14.”);                    a second inner bar 24’ comprising:                                   a second internal end comprising a second inner bar connector 16, wherein the second inner bar connector is configured to detachably connect to the first inner bar connector 14 when the collapsible mobility bar is assembled, and a second distal end (Refer to Fig. 3B Col 2 Lines 55-65); and                      a second extendable bar 18’,20’ to configured to fit within the second inner bar 24’, wherein the second extendable bar extends from the second distal end when the collapsible mobility bar is extended (Refer to Fig. 3A).
Regarding Claim 2, Tomaszewski continues to teach wherein the first inner bar connector 14 and the second inner bar connector 16 attach through a threaded mechanism (Refer to Col 2 Lines 10-15:” A female threaded end cap 14 at the end of one staff 12 receives the male threaded end cap 16”).
Regarding Claim 7, Tomaszewski continues to teach further comprising a first end cap detachably connected to the first distal end, and second end cap detachably connected to the second distal end (Refer to annotated Fig. 3b above and Claim 6:” An exercise apparatus as in claim 1 wherein said end body portion has a removable threaded end cap and further including weighting means adapted to be inserted into the hollow interior of said end body portion whereby said threaded end cap retains said weighting means within said end body portion.”).
Regarding Claim 8, Tomaszewski continues to teach wherein the collapsible mobility bar to freely spins within the first end cap and the second end cap (Refer to Claim 6:” wherein said end body portion has a removable threaded end cap”, the Office takes the position that since the end caps are threaded, they will allow for a level of free spin until they may no longer spin on the threaded end caps via reaching the ends of the threads).
Regarding Claim 9, Tomaszewski continues to teach wherein one or both the first end cap and the second end cap are weighted (Refer to Claim 6:” An exercise apparatus as in claim 1 wherein said end body portion has a removable threaded end cap and further including weighting means adapted to be inserted into the hollow interior of said end body portion whereby said threaded end cap retains said weighting means within said end body portion.”..The Office considers the end caps to have a weight and further since they retain weights to be added they are considered weighted end caps).
Regarding Claim 10, Tomaszewski continues to teach wherein one or both the first end cap and the second end cap comprise a protective material (Refer to Fig. 3B and Claim 6, the Office considers the first and second end cap material to be protective such that it provides protection of the ends of the first and second extendable bar 18,18’ and such in so much as Applicant has claimed the end cap material provides a level of protection).
Regarding Claim 11, Tomaszewski continues to teach further comprising a connecting mechanism 28,28’,30,30’ extending through the first inner bar 24, the first extendable bar 18, the second inner bar 24’, and the second extendable bar (Refer to Figs. 2B,3A Col 2 Lines 2 Lines 32-34:” further comprising a connecting mechanism extending through the first inner bar, the first extendable bar, the second inner bar, and the second extendable bar.”).
Regarding Claim 12, Tomaszewski continues to teach wherein the connecting mechanism comprises an elastic cord 28,28’,30,30’ (Refer to Col 2 Lines 33-38:” While a spring is used in the preferred embodiment, other tensioning materials can be utilized including neoprene, rubber or other elastomers”, the Office takes the position that “tension link” in the form of a cord may be elastomers or rubbers as indicated by Tomaszewski).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3&4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomaszewski (US 9126075) in view of Howarth et al (US 8985130).
Regarding Claim 3, Tomaszewski teaches the claimed invention as noted above but fails to teach wherein the first inner bar connector and the second inner bar connector attach through a magnetic mechanism. Howarth et al teaches a collapsible bar comprising a magnetic attaching mechanism 26 (Refer to Fig. 2). Howarth et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to one of ordinary skill in the art to modify the threaded connection 14,16 of Tomaszewski to be a magnet mechanism since Howarth et al teaches that such mechanism are known in the art to be suitable for connecting collapsible bars and therefore such modification would have been mere suitable substitutions known in the art to be produce the same expected results and therefore does not patentably distinguish the invention over prior arts. 
Regarding Claim 4, Tomaszewski in view of Howarth et al continues to teach wherein the first inner bar comprises a first magnetic zone 26, and the second inner bar comprises a second magnetic zone, wherein the first magnetic zone detachably connects to the second magnetic zone when the collapsible mobility bar is disassembled (Refer to Howarth et al Fig. 2 Col 4 Lines 33-38:” Referring to FIGS. 2, 3 and 4, each shaft segment 18 has at least one of a probe (male) or socket (female) mateable connector end 22, 24, respectively. Middle or intermediate shaft segments will have two mateable connector ends, each connector end being compatible with the connector end of an adjacent segment. In the disclosed staff 10, each of the first and second connector ends 22, 24 includes a magnet 26 which defines an aperture 28”).
Claims 5 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomaszewski (US 9126075) in view of Davis (US 20140349821).
Regarding Claim 5, Tomaszewski teaches the claimed invention as noted above but fails to teach wherein one or more of the first inner bar, the first 30extendable bar, the second inner bar, the second extendable bar comprise knurling. Davis teaches a collapsible exercise bar comprising first and second bar members 210,220 wherein one or more bar members comprise knurling (Refer to Fig. 1 Paragraph [0053] The first member 210 has textured regions 215 (also known in the art as knurling regions) extending from the first end 201 of the elongated bar inwardly towards a center of the first member 210 and extending from the second end 211 of the first member 210 inwardly towards a center of the first member. Furthermore, the second member 220 has a textured region 225 extending from the second end 202 of the elongated bar 200 inwardly towards a center of the second member 220. The textured regions are portions of the elongated bar 200 that has a series of protrusions that enhance the gripability of the elongated bar 200 during use.”). Davis is analogous with Applicants invention in that they are both collapsible exercise bars and therefore it would have been obvious to one of ordinary skill in the art before effective filing to modify the wherein one or more of the first inner bar, the first 30extendable bar, the second inner bar, the second extendable bars of Tomaszewski to comprise knurling since Davis teaches that such knurlings are known in the art to enhance gripping of an exercise bar. 
Regarding Claim 6, Tomaszewski in view of Davis continues to teach wherein knurling on the collapsible mobility bar mimics a barbell (Refer to Paragraph [0053] of Davis and Fig. 3A of Tomaszewski to teach that the knurling and that the bar of Tomaszewski may allow for weights (Refer to Col 2 Lines 23-30). And there the Office takes the position hat such knurling and ability of the bar to hold weight mimics a barbell.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomaszewski (US 9126075) in view of Ross (US 5029847).
Regarding Claim 13, Tomaszewski teaches the claimed invention as noted above comprising two elastic cords 30,30’ but fails to teach wherein the elastic cord causes tension between the first inner bar, the first extendable bar, the second inner bar, and the second extendable bar when extended. Ross teaches a foldable exercise stick comprising a first inner bar, first extendable bar, second inner bar, and second extendable bar and an elastic cord 52 wherein the elastic cord causes tension between the first inner bar, the first extendable bar, the second inner bar, and the second extendable bar when extended (Refer to Figs. 2&3 Col 3 Lines 13-16:” The cord 52 is slightly longer than the coupled exercise members 20, 22, 24 and 26.”). Tomaszewski and Ross are analogous with Applicants invention in that they both teach foldable exercise bars and therefore it would have been obvious to modify the connecting mechanism of Tomaszewski to be in view of Ross such that the connecting mechanism is elastic cord causes tension between the first inner bar, the first extendable bar, the second inner bar, and the second extendable bar when extended since Ross teaches that such connection mechanism are suitable for connecting multiple bars together to be a foldable bar and since such mechanism produces the same expected results such modification would have been obvious to one of ordinary skill in the art and therefore does not patentably distinguish the invention from prior arts.
Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christie et al (US 20160038781) in view of Tomaszewski (US 9126075).
Regarding Claim 15, Christie et al teaches a collapsible mobility bar comprising a first bar 20 and a second bar 40, wherein one or more first or second bar 20,40 comprise at least one accessory hook 26,46 configured to accept an accessory 30 (Refer to Fig. 12), Christie et al fails to teach the collapsible mobility bar comprising: a first inner bar comprising: a first internal end comprising a first inner bar connector, and a first distal end; a first extendable bar configured to fit within the first inner bar, wherein the first extendable bar extends from the first distal end when the collapsible mobility bar is assembled; a second inner bar comprising: a second internal end comprising a second inner bar connector, wherein the second inner bar connector is configured to detachably connect to the first inner bar connector when the collapsible mobility bar is assembled, and a second distal end; and a second extendable bar to configured to fit within the second inner bar, wherein the second extendable bar extends from the second distal end when the collapsible mobility bar is extended. Tomaszewski teaches a collapsible exercise mobility bar 12 comprising:                  a first inner bar 24 comprising:                                   a first internal end comprising a first inner bar connector 14, and a first distal end (Refer to annotated Fig. 3B below); 
    PNG
    media_image1.png
    577
    550
    media_image1.png
    Greyscale
                   a first extendable bar 18,20 configured to fit within the first inner bar 24, wherein the first extendable bar extends from the first distal end when the collapsible mobility bar is assembled (Refer to Col 2 Lines 18-24:” A handle tube 18 has a guide tube 20 which includes, on the exterior an L-shaped tracking groove 22. The guide tube 20 attaches to the inner end of the handle tube 18 and is adapted to telescope into an intermediate tube 24 which has, at the inner end, the female threaded end cap 14.”);                    a second inner bar 24’ comprising:                                   a second internal end comprising a second inner bar connector 16, wherein the second inner bar connector is configured to detachably connect to the first inner bar connector 14 when the collapsible mobility bar is assembled, and a second distal end (Refer to Fig. 3B Col 2 Lines 55-65); and                      a second extendable bar 18’,20’ to configured to fit within the second inner bar 24’, wherein the second extendable bar extends from the second distal end when the collapsible mobility bar is extended (Refer to Fig. 3A).                 Tomaszewski is analogous with Applicants invention in that they are both collapsible exercise bars and therefore it would have been obvious to one of ordinary skill in the art to modify the first and second bar of Christie et al to be in view of Tomaszewski such that the first and second bars are: a first inner bar comprising: a first internal end comprising a first inner bar connector, and a first distal end; a first extendable bar configured to fit within the first inner bar, wherein the first extendable bar extends from the first distal end when the collapsible mobility bar is assembled; a second inner bar comprising: a second internal end comprising a second inner bar connector, wherein the second inner bar connector is configured to detachably connect to the first inner bar connector when the collapsible mobility bar is assembled, and a second distal end; and a second extendable bar to configured to fit within the second inner bar, wherein the second extendable bar extends from the second distal end when the collapsible mobility bar is extended, since Tomaszewski teaches that such collapsible bars are known in the art to have multiple bar members to allow for a shorter storage size when folded.
Regarding Claim 16, Christie et al in view of to Tomaszewski continues to teach wherein the accessory comprises a resistance band 30,30’ (Refer to Col 2 Lines 33-38:” While a spring is used in the preferred embodiment, other tensioning materials can be utilized including neoprene, rubber or other elastomers”, the Office takes the position that “tension link” in the form of a band may be elastomers or rubbers to be considered a resistance band as indicated by Tomaszewski).
Regarding Claim 17, Christie et al in view of to Tomaszewski continues to teach wherein the at least one accessory hook stores 26,46 is within the one or more of the first inner bar, the first extendable bar, the second inner bar, and the second extendable bar, when the at least one accessory hook is not is use (Refer to Figs. 7-8 to depict that when not attached to an accessory, the hooks 26,46 are partially within the bars (what would be considered the extendable first and second bars as modified by Tomaszewski).
Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20140349821) in view of Tomaszewski (US 9126075).
Regarding Claim 18, Davis teaches a collapsible first and second bar 210,220 further comprising a detachable massage attachment 100 configured to fit over the first bar 210 and the second bar 220 when the collapsible mobility bar is assembled (Refer to Fig. 4 Paragraph [0045]:” However, in this embodiment the annular groove 110B is coated or otherwise covered with a rubber overmold 129B. The rubber overmold 129B may be formed of an elastomeric material, such as a rubber like styrene-butadiene, thermoplastic elastomers, or the like. Specifically, in this embodiment the rubber overmold 129B may be molded over the floor 111B of the annular groove 110B to at least partially cover the floor 111B of the annular groove 110B.”..The Office takes the position that the roller 100 is made of rubber and therefore has massaging effect on a user and is considered a detachable massage attachment).            Davis fails to teach the collapsible mobility bar comprising: a first inner bar comprising: a first internal end comprising a first inner bar connector, and a first distal end; a first extendable bar configured to fit within the first inner bar, wherein the first extendable bar extends from the first distal end when the collapsible mobility bar is assembled; a second inner bar comprising: a second internal end comprising a second inner bar connector, wherein the second inner bar connector is configured to detachably connect to the first inner bar connector when the collapsible mobility bar is assembled, and a second distal end; and a second extendable bar to configured to fit within the second inner bar, wherein the second extendable bar extends from the second distal end when the collapsible mobility bar is extended. Tomaszewski teaches a collapsible exercise mobility bar 12 comprising:                  a first inner bar 24 comprising:                                   a first internal end comprising a first inner bar connector 14, and a first distal end (Refer to annotated Fig. 3B below); 
    PNG
    media_image1.png
    577
    550
    media_image1.png
    Greyscale
                   a first extendable bar 18,20 configured to fit within the first inner bar 24, wherein the first extendable bar extends from the first distal end when the collapsible mobility bar is assembled (Refer to Col 2 Lines 18-24:” A handle tube 18 has a guide tube 20 which includes, on the exterior an L-shaped tracking groove 22. The guide tube 20 attaches to the inner end of the handle tube 18 and is adapted to telescope into an intermediate tube 24 which has, at the inner end, the female threaded end cap 14.”);                    a second inner bar 24’ comprising:                                   a second internal end comprising a second inner bar connector 16, wherein the second inner bar connector is configured to detachably connect to the first inner bar connector 14 when the collapsible mobility bar is assembled, and a second distal end (Refer to Fig. 3B Col 2 Lines 55-65); and                      a second extendable bar 18’,20’ to configured to fit within the second inner bar 24’, wherein the second extendable bar extends from the second distal end when the collapsible mobility bar is extended (Refer to Fig. 3A).                 Tomaszewski is analogous with Applicants invention in that they are both collapsible exercise bars and therefore it would have been obvious to one of ordinary skill in the art to modify the first and second bar of Davis to be in view of Tomaszewski such that the first and second bars are : a first inner bar comprising: a first internal end comprising a first inner bar connector, and a first distal end; a first extendable bar configured to fit within the first inner bar, wherein the first extendable bar extends from the first distal end when the collapsible mobility bar is assembled; a second inner bar comprising: a second internal end comprising a second inner bar connector, wherein the second inner bar connector is configured to detachably connect to the first inner bar connector when the collapsible mobility bar is assembled, and a second distal end; and a second extendable bar to configured to fit within the second inner bar, wherein the second extendable bar extends from the second distal end when the collapsible mobility bar is extended, since Tomaszewski teaches that such collapsible bars are known in the art to have multiple bar members to allow for a shorter storage size when folded.
Regarding Claim 19, Davis teaches a collapsible first and second bar 210,220 further comprising at least one detachable wheel 100 configured to fit over the first bar 210 and the second bar 220 when the collapsible mobility bar is assembled (Refer to Fig. 4 Paragraph [0032]:” Due to the cylindrical shape of the cylindrical body 100, when the outer surface 104 of the cylindrical body 100 is in surface contact with the floor, the cylindrical body 100 will be able to roll along the floor, which may be desirable for specific workout routines or exercises.”..The Office considers the cylindrical body 100 a wheel since it allows for rolling on a floor surface).            Davis fails to teach the collapsible mobility bar comprising: a first inner bar comprising: a first internal end comprising a first inner bar connector, and a first distal end; a first extendable bar configured to fit within the first inner bar, wherein the first extendable bar extends from the first distal end when the collapsible mobility bar is assembled; a second inner bar comprising: a second internal end comprising a second inner bar connector, wherein the second inner bar connector is configured to detachably connect to the first inner bar connector when the collapsible mobility bar is assembled, and a second distal end; and a second extendable bar to configured to fit within the second inner bar, wherein the second extendable bar extends from the second distal end when the collapsible mobility bar is extended. Tomaszewski teaches a collapsible exercise mobility bar 12 comprising:                  a first inner bar 24 comprising:                                   a first internal end comprising a first inner bar connector 14, and a first distal end (Refer to annotated Fig. 3B below); 
    PNG
    media_image1.png
    577
    550
    media_image1.png
    Greyscale
                   a first extendable bar 18,20 configured to fit within the first inner bar 24, wherein the first extendable bar extends from the first distal end when the collapsible mobility bar is assembled (Refer to Col 2 Lines 18-24:” A handle tube 18 has a guide tube 20 which includes, on the exterior an L-shaped tracking groove 22. The guide tube 20 attaches to the inner end of the handle tube 18 and is adapted to telescope into an intermediate tube 24 which has, at the inner end, the female threaded end cap 14.”);                    a second inner bar 24’ comprising:                                   a second internal end comprising a second inner bar connector 16, wherein the second inner bar connector is configured to detachably connect to the first inner bar connector 14 when the collapsible mobility bar is assembled, and a second distal end (Refer to Fig. 3B Col 2 Lines 55-65); and                      a second extendable bar 18’,20’ to configured to fit within the second inner bar 24’, wherein the second extendable bar extends from the second distal end when the collapsible mobility bar is extended (Refer to Fig. 3A).                 Tomaszewski is analogous with Applicants invention in that they are both collapsible exercise bars and therefore it would have been obvious to one of ordinary skill in the art to modify the first and second bar of Davis to be in view of Tomaszewski such that the first and second bars are : a first inner bar comprising: a first internal end comprising a first inner bar connector, and a first distal end; a first extendable bar configured to fit within the first inner bar, wherein the first extendable bar extends from the first distal end when the collapsible mobility bar is assembled; a second inner bar comprising: a second internal end comprising a second inner bar connector, wherein the second inner bar connector is configured to detachably connect to the first inner bar connector when the collapsible mobility bar is assembled, and a second distal end; and a second extendable bar to configured to fit within the second inner bar, wherein the second extendable bar extends from the second distal end when the collapsible mobility bar is extended, since Tomaszewski teaches that such collapsible bars are known in the art to have multiple bar members to allow for a shorter storage size when folded.
Regarding Claim 20, Davis in view of Tomaszewski continues to teach further wherein the at least one detachable wheel 100 comprises a sleeve 130C the secures the at least one detachable wheel 100 over one or more of the first inner bar, the first extendable bar, the second inner bar, and the second extendable bar (Refer to Figs. 4&8 of Tomaszewski Paragraph [0046]:” The cylindrical body 100C comprises a tube portion 130C and an overmold portion 140C.”).
Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Tomaszewski and Ross are the closest prior arts to the claimed invention but fails to teach the claimed invention as a whole comprising further comprising a connecting mechanism extending through the first inner bar, the first extendable bar, the second inner bar, and the second extendable bar, wherein the first inner bar and second inner bar comprise a connecting mechanism notch configured to accept the connecting mechanism, when the connecting mechanism wraps around the first inner bar and the second inner bar.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784